CALOGERO, Justice,
dissents from the denial of the rehearing.
I would grant the rehearing application. The Boykin colloquy in this case is more closely akin to the colloquys in State v. Robicheaux and Powell, 412 So.2d 1313 (La.1982) and State v. Age, 417 So.2d 1183 (La.1982) than to the colloquys in State v. Hayes, 412 So.2d 1323 (La.1982) and State v. Yarbrough, 418 So.2d 503 (La.1982), and thus should be controlled by the former two cases. Furthermore Robicheaux and Age were rendered by the full Court while Hayes and Yarbrough were rendered by panels of this Court including Court of Appeal judges.